nadine l vichich petitioner v commissioner of internal revenue respondent docket no filed date before his marriage to p h was married to w in h exercised employer-granted incentive stock_options that resulted in alternative_minimum_tax amt liability which h reported on a tax_return filed jointly with w payment of the amt liability in generated an amt credit carryforward p was married to h from until his death in on her tax_return p reported an amt credit derived from h’s amt credit carryforward that she used to offset her individual income_tax_liability in a notice of defi- ciency to p r disallowed the claimed amt credit and deter- mined a deficiency in p’s income_tax for tax_year held p is not entitled to use the amt credit to offset her individual income_tax_liability for stephen l kadish and matthew f kadish for petitioner emly b berndt and anita a gill for respondent vichich v commissioner opinion nega judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s fed- eral income_tax of dollar_figure for tax_year and an accuracy-related_penalty under sec_6662 of dollar_figure respondent concedes that petitioner is not liable for the accuracy-related_penalty the sole issue is whether petitioner is entitled to use an alternative_minimum_tax amt credit that arose from her deceased husband’s exercise of incentive stock_options isos in to offset her own individual income_tax_liability for tax_year background all of the facts in this case which the parties submitted under rule have been stipulated and are so found except as stated below petitioner resided in ohio at the time she filed her petition petitioner was married to william vichich from date until his death on date before their marriage william vichich was married to marla vichich until that marriage ended in divorce in date wil- liam and marla vichich filed a joint federal_income_tax return for tax_return in which they reported an amt payment of dollar_figure the amt reported on the tax_return resulted from the exercise by william vichich of isos granted by his employer petitioner and william vichich merged their finances upon their marriage they agreed to file joint tax returns merged their separate bank accounts into a joint account which they both used for household expenses and did not execute a prenuptial agreement petitioner and william vichich timely filed their and federal_income_tax returns on a form_8801 credit for prior year minimum tax-individ- uals estates and trusts attached to their tax_return petitioner and william vichich claimed an amt credit of zero and an amt credit carryforward of dollar_figure petitioner filed a joint_return as surviving_spouse for tax_year she did all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports not include an amt carryforward from nor did she attach a form_8801 to the tax_return the estate of william vichich filed a form_706 united_states estate and generation-skipping_transfer_tax return in date the estate_tax_return did not include an amt carryforward or a form_8801 for tax years to petitioner timely filed tax returns that did not include amt carryforwards or forms on date petitioner filed form 1040x amended u s individual_income_tax_return for tax_year amended return the amended return claimed an amt credit of dollar_figure and included a form_8801 and a form_8275 disclosure statement the internal rev- enue service irs subsequently issued a refund of dollar_figure to petitioner for tax_year on date petitioner filed a form 1040x for tax_year which claimed an amt credit of dollar_figure and included a form_8801 on date the cincinnati ohio appeals_office of the irs mailed petitioner a letter of refund disallowance stating that she had not established her entitlement to the amt credit for tax_year petitioner filed her tax_return on date claiming an amt credit of dollar_figure and including a form_8801 petitioner requested a refund of dollar_figure on the return the irs issued petitioner a refund of dollar_figure for the tax_year subsequently the irs mailed petitioner a notice_of_deficiency for tax_year that disallowed the claimed amt credit determined a deficiency in peti- tioner’s federal_income_tax of dollar_figure and imposed an accuracy-related_penalty of dollar_figure under sec_6662 the parties agreed by stipulation filed on date that petitioner is not liable for the sec_6662 accuracy-related_penalty i burden_of_proof discussion because there are no facts to be found only issues of law as applied to undisputed facts it is unnecessary to assign burden_of_proof in this case see eg 139_tc_396 vichich v commissioner ii the alternative_minimum_tax and incentive stock_options a overview sec_55 imposes an amt in addition to the regular_tax imposed by the code the amt is the amount by which the tentative_minimum_tax exceeds the taxpayer’s regular_tax the tentative_minimum_tax is computed on an income_tax base of alternative_minimum_taxable_income amti which is an income base broader than the usual base of taxable_income for federal_income_tax in general see 118_tc_1 generally a taxpayer is not required to recognize income upon the exercise of an iso sec_421 however for pur- poses of computing amti sec_56 provides that sec_421 shall not apply to the transfer of stock pursuant to the exercise of an iso the difference between the exercise price and the fair_market_value of the stock on the date of exercise the spread is treated as an item of adjustment and is included in the taxpayer’s amti sec_83 129_tc_24 thus although a tax- payer generally defers regular_tax_liability resulting from the exercise of isos until the stock is sold the taxpayer may nevertheless incur amt liability by virtue of having the spread included in amti sec_56 sec_421 as a result of the amt treatment of isos a taxpayer has two different bases in the same shares of stock the regular_tax basis is the exercise price equal to the cost_basis see sec_1012 the adjusted amt basis is the exercise price increased by the amount of income included in amti by reason of the exercise of the isos sec_56 126_tc_205 aff ’d 492_f3d_618 5th cir sec_53 allows a taxpayer to claim a credit for amt paid in prior years adjusted for specific items the credit is limited to the amount by which a taxpayer’s regular_tax_liability reduced by certain other credits exceeds the tax- payer’s tentative_minimum_tax sec_53 b additions of sec_53 and f to the code a taxpayer may be required to pay amt on the spread at the time of the exercise but may not have sufficient subse- quent tax_liabilities against which to claim the credit thi sec_146 united_states tax_court reports may lead to harsh tax consequences in congress sought to partially ameliorate these effects by enacting sec_53 see tax relief and health care act of pub_l_no div a sec_402 sec_120 stat pincite sec_53 was amended in and amendment see emergency economic stabilization act of eesa pub_l_no sec_103 sec_122 stat pincite tax technical corrections act of pub_l_no sec_2 stat pincite after the amendment sec_53 pro- vided sec_53 special rule for individuals with long-term unused credits - in general -if an individual has a long-term unused minimum_tax_credit for any taxable_year beginning before date the amount determined under subsection c for such taxable_year shall not be less than the amt refundable_credit amount for such taxable_year amt refundable_credit amount -for purposes of paragraph the term amt refundable_credit amount means with respect to any taxable_year the amount not in excess of the long-term unused minimum_tax_credit for such taxable_year equal to the greater of- a percent of the long-term unused minimum_tax_credit for such taxable_year or b the amount if any of the amt refundable_credit amount determined under this paragraph for the taxpayer’s preceding tax- able year determined without regard to subsection f long-term unused minimum_tax_credit - a in general -for purposes of this subsection the term long- term unused minimum_tax_credit means with respect to any tax- able year the portion of the minimum_tax_credit determined under subsection b attributable to the adjusted_net_minimum_tax for tax- able years before the 3rd taxable_year immediately preceding such taxable_year b first-in_first-out ordering rule -for purposes of subparagraph a credits shall be treated as allowed under sub- section a on a first-in_first-out basis credit refundable -for purposes of this title other than this section the credit allowed by reason of this subsection shall be treated as if it were allowed under subpart c the amendment allowed the long-term unused min- imum tax_credit to be claimed over a two-year period whereas in the version it had to be claimed over a five- year period see h_r rept no pincite additionally the amendment eliminated a phaseout vichich v commissioner applicable to exceeded a specified threshold id individuals whose adjusted_gross_income the amendment also added sec_53 see eesa sec_103 in relevant part sec_53 provided sec_53 treatment of certain underpayments interest and penalties attributable to the treatment of incentive stock_options - abatement -any underpayment_of_tax outstanding on the date of the enactment of this subsection which is attributable to the application of sec_56 for any taxable_year ending before date and any interest or penalty with respect to such underpayment which is outstanding on such date of enactment is hereby abated the amount determined under subsection b shall not include any_tax abated under the preceding sentence increase in credit for certain interest and penalties already paid -the amt refundable_credit amount and the min- imum tax_credit determined under subsection b for the taxpayer’s first taxable years beginning after date shall each be increased by percent of the aggregate amount of the interest and penalties which were paid_by the taxpayer before the date of the enactment of this subsection and which would but for such payment have been abated under paragraph relief under sec_53 generally was available for tax- able years beginning after date id congress intended for sec_53 to provide further relief to tax- payers whose stock had declined in value between the initial exercise of an iso and the stock’s subsequent sale in the past congress provided certain relief in these situations the committee on ways and means believes that additional relief should be provided to correct this problem so that tax- payers are not paying tax on ‘phantom’ income attributable to incentive stock_options h_r rept no supra pincite the certain relief provided i n the past ie in refers to the enactment of sec_53 id congress eliminated sec_53 and f as deadwood in see tax increase prevention act of pub_l_no sec_221 sec_128 stat pincite iii availability of amt credit this is a case of first impression the statute itself does not provide an answer as to whether petitioner is entitled to the applicable amt credit nor are there any relevant regula- united_states tax_court reports tions with this dearth of guidance in mind petitioner asks us to decide that sec_53 allows a taxpayer to use an amt credit arising from isos exercised by a deceased spouse petitioner argues that sec_53 is an equitable remedy and should be broadly construed to allow her to use the long-term_unused_minimum_tax_credits identified in sec_53 respondent disagrees that either subsection e or f provides petitioner with the requested relief at the outset we note that neither party has questioned the availability of the amt credit to william vichich fol- lowing his divorce from marla vichich both respondent and petitioner proceed on the assumption that the amt credit belonged wholly to william vichich and that no part of it belonged to marla vichich with whom he filed a joint_return for the year in which he exercised isos that generated the amt credit at issue the issue of a tax_benefit surviving a divorce is closely related to the issue of a tax_benefit sur- viving the death of a spouse in both cases the marriage ceases to exist and tax_attributes reported on a joint_return for an earlier year must be properly allocated for subsequent years to the divorced spouses or to the surviving_spouse as applicable whether any of the amt credit at issue transferred to peti- tioner upon the death of mr vichich requires that we focus on the year of mr vichich’s passing at that time sec_53 and f had not yet been enacted if the credit did not transfer to petitioner then in the year in issue she would have had no credit available to her under sec_53 and sec_53 and f would be irrelevant so we focus first on the question of whether the amt credit passed to petitioner we draw guidance from caselaw where taxpayers sought to use deductions originating with other taxpayers petitioner protests that caselaw concerning entitlement to deductions is inapposite because the issue at bar is entitlement to a credit we agree with petitioner that credits and deductions are dis- similar in some ways but credits share numerous procedural similarities with deductions credits like deductions are a matter of legislative grace and the taxpayer bears the bur- den of proving entitlement to them 319_us_590 89_tc_816 credits and deductions both vichich v commissioner tend to reduce a taxpayer’s total_tax liability it is axiomatic that income is taxed to the person who earns it and credits and deductions are thus generally not transferable between taxpayers see eg 410_us_441 337_us_733 292_us_435 281_us_111 with these similarities in mind we turn to an analysis of statutes and caselaw concerning the use of deductions by related tax- payers more specifically married couples marriage affords its entrants certain benefits among them the option of filing joint returns the code treats married taxpayers who file jointly as one taxable unit however it does not convert two spouses into one single_taxpayer joint filing allows spouses to aggregate their income and deduc- tions but does not create a new tax personality 36_tc_252 aff ’d 297_f2d_837 3d cir accord 53_tc_287 michelson v commissioner tcmemo_1997_39 see also 44_tc_420 h usband and wife remain separate taxpayers even though they file a joint_return thus petitioner and wil- liam vichich remained separate taxpayers even though they merged finances and filed joint returns during their mar- riage and while filing may permit spouses to overr i de the limitations incident to separate returns see 311_us_195 it generally does not permit either spouse to inherit or otherwise retain after the marriage ends a tax_benefit that was originally conferred upon the other spouse this reasoning is supported in both the code and the caselaw joint it is well established that married taxpayers filing joint returns may use net operating losses_incurred during the marriage to the full extent of their combined income see sec_1_172-7 sec_1_172-3 income_tax regs a few cases have analyzed whether and to what extent net operating losses sustained before or after the marriage may be used on a joint_return in 354_f2d_202 10th cir the taxpayers attempted to use net operating losses that originated with the taxpayer wife before their marriage to offset the taxpayer husband’s income earned in their first year of marriage relying on sec_6013 and sec_146 united_states tax_court reports sec_1_172-7 income_tax regs the court_of_appeals for the tenth circuit concluded that for losses occurring before marriage the net_operating_loss provisions are personal to the taxpayer who incurred such loss and only available in other years to offset income of the same taxpayer calvin f 2d pincite in 395_f2d_861 2d cir the court_of_appeals for the second circuit relied on the reasoning in calvin to deny a loss carryback to the taxpayer in the reverse situation who sustained losses after her husband’s death and then sought to carry them back to joint returns in which all of the reported income belonged to her husband the court in zeeman noted suc- cinctly that t he merger of married couples’ income for tax purposes is linked between different years for only so long as they are married id pincite other law confirms that some tax_attributes die with a tax- payer in rose v commissioner tcmemo_1973_207 the court held that a taxpayer may carry forward one-half of the net operating losses reported on joint returns during her marriage and offset them against separate_income earned after her husband’s death the determining factor in rose was the extent to which the taxpayer participated in the risk when the loss occurred the taxpayer was essentially an equal partner with her husband and was therefore entitled to half of the net operating losses whereas the losses attrib- utable to her husband’s participation in the business were not available for her to use in subsequent years id the analysis in rose accords with the treatment of net operating losses under revrul_74_175 1974_1_cb_52 which limits the deductibility of capital and net operating losses sustained by a decedent during his last taxable_year to the final return whether separate or joint filed on his behalf the estate is not eligible to deduct such losses similarly under sec_1_170a-10 income_tax regs a taxpayer may not we note that the court is not bound by revenue rulings and the weight if any that we afford to them depends upon their persuasiveness and the consistency of the commissioner’s position over time 133_tc_202 citing 323_us_134 and 129_tc_131 aff ’d 679_f3d_1109 9th cir vichich v commissioner deduct the excess charitable_contributions of his or her deceased spouse calvin zeeman and rose all interpreted the availability of loss deductions where the deduction or offsetting income originated outside of the duration of the marriage calvin and zeeman stand for the principle that spouses are an eco- nomic unit only so long as they are married rose and sec_1_170a-10 income_tax regs both confirm that cer- tain deductions including net operating losses and excess charitable_contributions are not transferable upon the death of the taxpayer who incurred them further the ability to offset one spouse’s income with the other’s loss deductions is available only to spouses who elect to file joint returns see sec_1_172-7 sec_1_172-3 income_tax regs by definition a taxpayer cannot file a joint_return with a deceased spouse except for the year of death see sec_6013 and d a deceased taxpayer’s unused deductions- capital or net_operating_loss deductions or deductions for charitable contributions-must be used on the last tax_return of the decedent or they are forever lost while we recognize that the purposes of the amt credit and the nol_carryover are not identical we nonetheless find informative the authorities limiting the transfer of nol carryovers between spouses petitioner offers us no reason not to extend those authorities to this case she grounds her claim to the credit in issue entirely in the remedial purposes she alleges underlie sec_53 and f those subsections however have no bearing on her ability to take into account for purposes of sec_53 the adjusted_net_minimum_tax imposed on her husband before their marriage there- fore because petitioner could not deduct for a postmarital year an nol incurred by her husband even during their marriage much less before it we conclude on the basis of the record and the arguments before us that she was not entitled to take into account under sec_53 her hus- band’s premarital adjusted_net_minimum_tax liability in com- puting her own minimum_tax_credit for tax_year in reaching our holding we have considered all arguments made to the extent not mentioned above we conclude they are moot irrelevant or without merit united_states tax_court reports to reflect the foregoing decision will be entered under rule f
